                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KRISTEN BEHRENS, ESQ., as                          CIVIL ACTION
Administratrix, et al.
                                                   NO. 19-2664
           v.

ARCONIC, INC., et al.

                    ORDER RE: APPOINTMENT OF NOËLLE LENOIR

       AND NOW this 20th day of December, 2019, for the reasons stated in the foregoing

Memorandum, the Court is appointing Noëlle Lenoir, member of the French Bar and former

member of the French Constitutional Court, to act as a combination Master and Expert under

Federal Rules of Civil Procedure 44.1 and 53, and Federal Rule of Evidence 706. Ms. Lenoir will

prepare a Report and Recommendation concerning the relevance and/or impact, if any, of the

French Blocking Statute on the circumstances of this unique case and the AAP SAS discovery

dispute.

       Ms. Lenoir will record her time and the Court has agreed that she will be paid at the rate

of $800 per hour. The Court has requested that she file her Report and Recommendation, if

possible, within sixty (60) days. Additional time will be granted as necessary. The Court reserves

the right to tax any portion of her fees to either or both parties after the conclusion of her work if

appropriate. Plaintiffs and Defendants shall each send a retainer of $5,000 to Ms. Lenoir. Ms.

Lenoir’s invoices shall be paid within thirty (30) days of submission.

       The Court will forward to Ms. Lenoir copies of the briefs and reports that have been filed

by the parties on the issue of the French Blocking Statute. Counsel may submit to the Court

proposed questions and/or issues for Ms. Lenoir to look into by January 6, 2020.
                                                       BY THIS COURT:



                                                       /s/ Michael M. Baylson
                                                       MICHAEL M. BAYLSON
                                                       United States District Court Judge

Dated: December 20, 2019


O:\CIVIL 19\19-2664 Behrens v Arconic\19cv2664 Order re appointment of Lenoir as Special Master.docx




                                                           2
